989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny F. MITCHELL, Petitioner-Appellant,v.WARDEN, MARYLAND PENITENTIARY;  Attorney General of theState of Maryland, Respondents-Appellees.
No. 92-6867.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 30, 1992Decided:  March 29, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-92-21-HM)
Johnny F. Mitchell, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Kathryn Grill Graeff, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Johnny F. Mitchell appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mitchell v. Warden, Maryland Penitentiary, No. CA-92-21-HM (D. Md., Aug. 5, 1992).  Because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process, we deny Mitchell's request for oral argument.

AFFIRMED